Per Curiam.
Petitioner has filed petition for a belated appeal from the judgment of the Fayette Circuit Court convicting appel lant of the crime of rape.
According to Burns’ §9-3305 (1956 Replacement) petitions for belated -appeals can only be considered by this court for good cause shown. Kirkland v. State (1956), 235 Ind. 450, 134 N. E. 2d 223.
From examination of appellant’s petition there does not appear a prima facie showing of merit to his appeal, and the petition is therefore denied.
Petition denied.
Note.—Reported in 154 N. E. 2d 33.